214 U.S. 507 (1909)
UNITED STATES FIDELITY & GUARANTY COMPANY
v.
UNITED STATES.
No. 179.
Supreme Court of United States.
Argued April 23-26, 1909.
Decided May 24, 1909.
ERROR TO THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
*510 Mr. J. Kemp Bartlett and Mr. Milton S. Gunn for plaintiff in error.
Mr. Assistant Attorney General Russell, with whom The Attorney General was on the brief, for defendant in error.
Per Curiam:
Judgment affirmed by an equally divided court, and cause remanded to the Circuit Court of the United States for the District of Montana.
MR. JUSTICE MOODY did not sit.